Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-16-00611-CV

                                 Sandra Campos VIDALES,
                                         Appellant

                                              v.

                                    Raymond CAMPOS,
                                        Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2016CV04500
                       Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellee recover appellee’s costs in this appeal from appellant.

       SIGNED December 7, 2016.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice